Justice EID,
concurring in the result in part and dissenting in part.
I respectfully dissent from the majority's conclusion that the DUI charges against Null must be dismissed because he did not receive a blood test within the statutory two-hour period. The Washington County Sheriff's Office had a contract with an ambulance service to perform blood draws upon its request, and that service had responded to requests by the sheriffs office in the past; in this case, however, the service refused to respond despite the arresting officer's repeated requests to send medical personnel to the county jail to perform a blood draw on Null. Under Turbyne v. People, 151 P.3d 563, 569 (Colo.2007), dismissal of the charges is inappropriate because "the police [had al reasonable protocol in place to obtain and complete the blood test under routine cireumstances" and the officer made a "good faith effort ... to follow that protocol." Additionally, given the overwhelming evidence of Null's intoxication-he could not keep his head still in order to permit the arresting officer to examine his pupils; he could not walk a few steps without stumbling or raise one leg a few inches without falling; he wandered away from the patrol car and lay down in an adjacent field to "take a nap"; and his preliminary breath test yielded a 0.19-there is little chance that the failure to provide him with a blood test "denie[d him] the right to produce exculpatory evidence." Riley v. People, 104 P.3d 218, 221 (Colo.2004) (discussing People v. Gillett, 629 P.2d 613 (Colo.1981). Under these circumstances, the majority's invocation of the "drastic remedy" of dismissal of the DUI charges is misplaced. Turbyne, 151 P.3d at 569.1
1.
As Justice Hobbs points out in his dissent, the "drastic remedy" of dismissal is appropriate only "when the police have no reasonable protocol in place to obtain and complete the blood test under routine cireumstances or when the blood test is not administered and there is no showing of a good faith effort by the arresting officer to follow that protocol." Cone. & dis. op. at 682 (citing Turbyne, 151 P.3d at 569) (emphasis omitted). Unlike Justice Hobbs, however, I would not remand the case for further development of the record regarding whether the arresting officer's conduct in this case amounted to a "good faith effort," conc. & dis. op. at 683, but instead would find the Turbyne test to be satisfied on the record before us.
First, under Turbyne, the Washington County Sheriffs Office "hald al reasonable protocol in place to obtain and complete the blood test under routine cireumstances." 151 P.3d at 569. As the arresting officer testified below, the sheriff's office had contracted with an ambulance service to perform blood draws upon its request. The officer testified that the "normal procedure" is to request that the *684ambulance service dispatch medical personnel to the county jail to perform a blood draw. According to the officer, the ambulance service had performed such blood draws "several times" to his knowledge. In other words, the protocol the sheriff's office had in place worked "under routine cireum-stances" and was thus "reasonable."
Second, the arresting officer made a "good faith effort ... to follow that protocol!" in contacting sheriff's dispatch to request that the ambulance service provide medical personnel to the county jail to perform a blood test on Null. The officer testified that he followed "normal procedure" in requesting the ambulance and that he did nothing that was "off the procedure." When the ambulance service did not respond to his first request, he made a second one. Again, there was no response to his request. The officer testified that he had no authority to order medical personnel to the jail. He also testified that because of the rural location of the Washington County Justice Center, there are few alternatives for blood draw services. According to the officer, the closest hospitals where blood could be drawn were a thirty-or forty-minute drive away (which would put the draw outside the two-hour period), and the closest jail that could complete the blood test was in another jurisdiction. Under the circumstances, the arresting officer made a "good faith effort ... to follow" the "protocol" established by the Washington County Sheriff's Office for performing blood draws.
The majority relies on our statement in Turbyne that a driver's statutory rights cannot be disregarded "with impunity." Maj. op. at 681 (citing Turbyne, 151 P.3d at 569). However, the majority does not go on to describe the cireumstances identified in Tur-byne that constitute "impunity"-that is, as noted above, where there is no protocol in place or where the law enforcement officer has not made a good faith effort to comply with the protocol. Because both factors were satisfied in this case, the majority's dismissal is misguided.
A closer examination of the cases leading up to Turbyne confirms the majority's error. As we recognized in Gillett, 629 P.2d at 619, the remedy of dismissal is aimed at "prevent[ing] manifest unfairness in governmental procedures relating to the acquisition ... of evidence potentially favorable to an accused." More specifically, respecting the driver's choice of a blood test is important given that "the blood itself can provide the driver with a precise record of the alcoholic content of his blood should he elect to demonstrate that he was below the statutory presumption of impairment or intoxication." Id. at 618. Thus, we have stated that "when the officer denies the driver his test of choice, he deprives the driver of his right to establish non-intoxication-or stated otherwise, he denies the driver the right to produce exculpatory evidence." Riley, 104 P.3d at 221 (discussing (Gilleft, 629 P.2d 613).
In this case, however, there is little chance that the failure to administer a blood test within the two-hour period deprived Null of exculpatory evidence because there was overwhelming evidence of his intoxication. In such a case, dismissal is inappropriate, as there would be no "manifest unfairness in governmental procedures relating to the acquisition ... of evidence potentially favorable to an accused." (Gillet, 629 P.2d at 619.
In this case, Null exhibited all the signs of intoxication. According to the officer, when he first spoke to Null, he noticed that Null's eyes were bloodshot and watery, his speech was slurred, and there was a strong odor of alcohol on his breath. After observing Null's condition, the officer subjected him to three tests for intoxication. First, he asked Null to keep his head still so that he could determine whether his pupils were involuntarily jerking. The officer, however, could not perform the test because Null was unable to keep his head still. When the officer moved on to another test for intoxication, which required Null to walk heel-to-toe nine steps and then turn around, Null could only take two or three steps before stumbling. The officer, concerned that Null would fall and injure himself, ultimately stopped him after his see-ond attempt. Finally, the officer asked Null to perform a third test involving him raising one leg six inches off the ground and counting out loud until the officer told him to stop. Null only counted five or six numbers before *685stumbling and, again, the officer stopped the test for Null's safety.
The officer then asked Null to lean against his patrol vehicle while he contacted another officer who had the preliminary breathalyzer testing unit. By the time that the officer was finished radioing for backup, he noticed that Null was walking slowly through an adjacent field. The officer then followed Null and asked him what he was doing. At this point, Null lay down in the middle of the field and responded that he just wanted to "take a nap" because he was tired. When the second officer arrived and the preliminary breathalyzer test was administered, Null registered a 0.19, far above the limit for intoxication. See § 42-4-1301(2)(a), C.R.S. (2009). All of this evidence is highly suggestive that Null "hald] consumed aleohol ... to a degree that [he was] substantially incapable, either mentally or physically, or both mentally and physically, to exercise clear judgment, sufficient physical control, or due care in the safe operation of a vehicle." See § 42-4-1301(1)(F) (defining "Driving under the influence"). Indeed, there was little chance that a blood test within two hours would have yielded exculpatory evidence.
Under these facts, where the Turbyne test for dismissal has not been met and where there was overwhelming evidence of intoxication, the trial court abused its discretion in dismissing the DUI charges, and the majority errs in affirming that dismissal.
IL.
I also disagree with the majority's conclusion that there were no "extraordinary circumstances" to exeuse law enforcement's inability to administer a blood test to Null within the requisite two-hour timeframe. Maj. op. at 681. Under the plain terms of the statute, the ambulance service's repeated failure to respond was an "extraordinary cir-cumstancel ]" "beyond the control of, and not created by, the law enforcement officer who request[ed] and direct[ed] a person to take a blood or breath test ... or the law enforcement authority with whom the officer is employed." § 42-4-18301.1(2)(a.5)(IV)(A). In my view, the majority errs by relying on "ambiguity" in the statutory language to require that the prosecution demonstrate the reason why the service did not respond. Maj. op. at 679-80.
After we decided Turbyne, the legislature expressly adopted the "extraordinary cireum-stances" exception, which permits law en-foreement to decline to give the test chosen by the defendant if the chosen test cannot be performed within two hours, and to direct the defendant to take the other test. § 42-4-1801.1(2)(a.5)(D). Section 42-4-18301.1(2)(a.5)(IV)(A) defines "extraordinary cireumstances" as "circumstances beyond the control of, and not created by, the law enforcement officer who requests and directs a person to take a blood or breath test ... or the law enforcement authority with whom the officer is employed." (emphasis added). Under the plain terms of subsection (A), extraordinary cireumstances are those that are beyond the control of the officer and the officer's employer. In this case, as noted above, the Washington County Sheriffs Office had a contract with the ambulance service under which the service agreed to provide medical personnel to the county jail for the purpose of performing blood draws, and although it had done so "several times" in the past, it failed to respond in this case, despite repeated requests.2 There is nothing in the record to suggest that the ambulance service's failure to respond had anything to do with the actions of law enforcement. Therefore, under the plain language of the statute, "extraordinary cireumstances" existed to support the officer's decision to direct Null to submit to a breath test.
The majority comes to the contrary conclusion by finding the statute to be "ambiguous." Maj. op. at 679-80. The majority relies on the fact that subsections (B) and (C) give examples of what does and does not constitute extraordinary cireumstances. Under subsection (B), extraordinary cireum-stances include "weather-related delays, high call volume affecting medical personnel, power outages, malfunctioning breath test equip*686ment, and other cireumstances that preclude the timely collection and testing of a blood or breath sample 22." § 42-4-1301.1(2)(a.5)(IV)(B). Under subsection (C), extraordinary circumstances do not include "inconvenience, a busy workload on the part of the law enforcement officer or law enforcement authority, minor delay that does not compromise the two-hour test period ..., or routine cireumstances that are subject to the control of the law enforcement officer or law enforcement authority." § 42-4-1801.1(2)(a.5)(IV)(C). The majority concludes that subsections (B) and (C) "complicate rather than clarify" subsection (A) and in fact "conflict" with subsection (A). Maj. op. at 679, 679-80. More specifically, the majority concludes that because subsections (B) and (C) refer to cireumstances that affect medical personnel, they imply that the prosecution must demonstrate the reason why medical personnel did not respond in a particular case (and presumably that the reason was extraordinary). Id. at 679 (discussing subsection (B)); id. at 679 (discussing subsection (C)).
But subsections (B) and (C) in no way conflict with subsection (A), nor do they require the prosecution to demonstrate the reason why medical personnel failed to respond. Subsection (A), by its plain terms, defines "extraordinary cireumstances." § 42-4-1801.1(2)(a.5)(IV)(A) ("As used in this paragraph (@5), 'extraordinary cireumstances' means cireumstances beyond the control of, and not created by, the law enforcement officer ... or the law enforcement authority ...." {emphasis added)). And, as the majority acknowledges, it defines such cireum-stances as those "beyond the control of, and not created by," law enforcement. Maj. op. at 679 ("[Alithough subsection (A) might refer to law enforcement only, ...."). Thus, the definitional inquiry is controlled by subsection (A). Subsection (B) simply lists circumstances that would fall within the definition of subsection (A), such as "weather-related delays" and "high call volume affecting medical personnel." While the majority is certainly correct that some of the cireum-stances listed in subsection (B) relate to medical personnel, maj. op. at 679, those cireum-stances are still ones that are beyond the control of law enforcement under subsection (A). In other words, law enforcement has no control over the weather, or a high call volume affecting medical personnel. The definition of subsection (A) still applies and is controlling.
The same is true of subsection (C), which provides that, among other things, "inconvenience" is not an "extraordinary circumstance." The majority takes from this reference that the prosecution must demonstrate that the reason that the ambulance service did not respond was not out of "inconvenience." Maj. op. at 679. Again, the reference to "inconvenience" is simply an example of a cireumstance that would fall outside the definition of subsection (A)-that is, inconvenience is not an extraordinary circumstance if it is within the control of law enforcement. Like subsection (B), subsection (C) in no way conflicts with subsection (A), but merely provides an illustration of its definition. Far from rendering subsections (B) and (C) "superfluous," maj. op. at 679-80, this interpretation interprets all three subsections in a harmonious fashion without any "ambiguity" or "conflict."
In sum, the question is not, as the majority sees it, whether the ambulance service had a good reason for not responding to the officer's repeated requests to come to the jail. Maj. op. at 680. Instead, the question is whether the law enforcement authority or individual officer had any control over the service not coming. Here, they did not.
I also take issue with the degree of seruti-ny the majority applies to the officer's determination of extraordinary circumstances, which is essentially de novo review. Section 42-4-1301.1(2)(a.5)(I) states that "/f a law enforcement officer who requests a person to take a breath or blood test ... determines there are extraordinary circumstances ..., the officer shall inform the person of the extraordinary circumstances and request and direct the person to take and complete the other test...." (emphasis added). This seetion suggests that at least some deference must be paid to the officer's determination that extraordinary cireumstances are present, as it provides that if the officer deter*687mines that extraordinary cireumstances exist, he or she "shall ... direct the person" to take the other test. The majority, however, treats this case as if the officer's determination of extraordinary cireumstances were subject to de novo review. This may have been how we treated the issue under our caselaw prior to the passage of the statute. See, eg., Riley, 104 P.3d at 222 (treating the matter as subject to de novo review). However, the legislature has now passed a statute on the matter and we must give effect to its terms.
It is important to note that, unlike the standard for dismissal of the charges described above, which the legislature did not address in its statute (and which is therefore governed by caselaw), the extraordinary circumstances determination is expressly governed by the new statute (which, in my view, supports a finding of extraordinary cireum-stances here). In our previous caselaw, which the majority finds informative, maj. op. at 679-80, we narrowly construed the presence of extraordinary circumstances because the statute did not recognize such a concept. See, eg., Riley, 104 P.3d at 221-22 (noting that the sole statutory exception to following a defendant's chosen test was "where a breath test [wals impractical due to the driver's medical condition," and that the presence of this one exception "is generally construed as excluding other exceptions"). The statutory language adopted by the legislature, by contrast, is broad in character. Indeed, the statute expressly recognizes that if the officer determines that extraordinary circumstances exist such that the chosen test cannot be performed, he or she shall direct the person to take the other test; it defines extraordinary cireumstances in terms of circumstances beyond law enforcement's control; and it states that extraordinary cireum-stances "includes, but shall not be limited to," § 42-4-1801.1(2)(a.5)(IV)(B) (emphasis added), the list provided in subsection (B). The majority's reliance on our earlier, narrow construction of extraordinary cireum-stances is thus misplaced.
Finally, it is not the case that this reading of the statute "allows the prosecution to present no evidence explaining why medical personnel refused to respond." Maj. op. at 680. Evidence of why medical personnel did not respond is certainly relevant to the determination of whether the cireumstance was beyond the control of the individual officer or the law enforcement authority. See, eg., § 42-4-1801.1(2)(a.5)(IV)(B). In this case, however, such evidence does not exist. Unlike in Turbyne or Riley, where the ambulance service stated that it would not be able to send medical personnel to the jail within the requisite time period, see Riley, 104 P.3d at 219; Turbyne 151 P.3d at 565-66, the ambulance service in this case did not respond at all to the repeated calls. Hence, law enforcement dispatch had no opportunity to follow up with the service to determine why it was not sending medical personnel to the jail, Law enforcement did, however, know that such non-response was itself extraordinary, as the officer testified that the usual protocol was to place a call to the ambulance service requesting a blood draw and that the ambulance service had responded "several times" in the past. Where, as here, there is no evidence as to why medical personnel did not respond, but other evidence supports the conclusion that the non-response was extraordinary and beyond the control of law enforcement, extraordinary circumstances exist under subsection (A).
IIL.
For the foregoing reasons, I dissent from the majority's conclusion that the DUI charges against Null must be dismissed because he did not receive a blood test within the statutory two-hour period.

. I concur in the judgment with regard to the majority's conclusion that suppression of Null's statements was appropriate. Maj. op. at 677. By the time Null was questioned, he had failed two roadside sobriety tests, as well as a preliminary breath test, and was unable to hold his head still enough so that an examination of his pupils could be conducted. At that point, it was "apparent to all" that Null would not be released after the investigation concluded, but rather would be arrested. People v. Polander, 41 P.3d 698, 705 (Colo.2001); see also People v. Taylor, 41 P.3d 681, 693 (Colo.2002) (same). Compare People v. Stephenson, 159 P.3d 617, 623 (Colo.2007) (concluding that it was not apparent that the defendant would be arrested where he did not own the vehicle in which drugs were found).


. Because the service had responded "several times" in the past, the failure to respond in this case was not routine, contrary to the majority's suggestion. Maj. op. at 681.